Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2006/0192906) in view of Matsui et al. (US 2011/0273649).
Regarding claim 10, Ryu et al. (figure 19) discloses a substrate, comprising a first substrate and a second substrate, the second substrate and the first substrate are aligned to form a cell, wherein the first substrate comprises: 
a first base (110); 
a light shielding metal layer (88 and 121q) located on the first base and comprising patterned shield electrodes; 
a signal line layer comprising patterned data lines (171); 
a pixel electrode layer (190) comprising patterned pixel electrodes;  
wherein a superposition region present on an orthogonal projection of the data lines on the first base and an orthogonal projection of the shield electrodes on the first base (figure 19); 
wherein the shield electrodes comprise a first shield electrode and a second shield electrode, the first shield electrode (121q) is located on a side of the data lines away from the pixel electrodes, and the second shield electrode (88) is located between two of the pixel electrodes (190 of different pixels), the second shield electrode and the two of the pixel electrodes are in a same horizontal level (88 and 190), and orthogonal projections of the first shield electrode and the second shield electrode on the first base overlap with each other (88 and 121q); or 
the shield electrodes comprise a third shield electrode and a fourth shield electrode, the third shield electrode is located on a side of the data lines away from the pixel electrodes, the fourth shield electrode is located between the data lines and the third shield electrode (88 and 190), and orthogonal projections of the third shield electrode and the fourth shield electrode on the first base overlap with each other; and 
wherein the second substrate comprises: 
a second base (210); 
a common electrode (see at least paragraph 0075) disposed on the second base; and 
a black matrix (220) disposed on a side of the common electrode away from the second base and corresponds to a region between two of the pixel electrodes.
Ryu et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ryu et al. is silent regarding a color resist layer disposed between the signal line layer and the pixel electrode layer.  Matsui et al. (figure 1) teaches a color resist layer disposed between the signal line layer and the pixel electrode layer (170).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter layer as taught by Matsui et al. in order to prevent a yellow shift resulting from absorption of high intensity of light with short wavelength by the alignment film and improve the display quality. 
Regarding claim 11, Ryu et al. (figure 19) discloses wherein the superposition region is present on an orthogonal projection of a same data line on the first base and an orthogonal projection of two of the shield electrodes on the first base.
Regarding claim 14, Ryu et al. (figure 19) discloses wherein the shield electrodes are disposed on a same layer.
Regarding claim 15, Ryu et al. (figure 19) discloses wherein the orthogonal projection of the data lines on the first base is located in the orthogonal projection of the shield electrodes on the first base.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Matsui et al.; further in view of Morita et al. (US 6,259,200).
Regarding claim 13, Ryu et al. as modified by Matsui et al. teaches the limitations as shown in the rejection of claim 11 above.  However, Ryu et al. as modified by Matsui et al. is silent regarding a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the data lines on the first base is greater than a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the pixel electrodes on the first base.  Morita et al. (figures 1A-1B) teaches wherein a superposition region is present on the orthogonal projection of the shield electrodes on the first base and an orthogonal projection of the pixel electrodes on the first base, and a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the data lines on the first base is greater than a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the pixel electrodes on the first base (5, 10, and 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Morita et al. in order to improve the aperture ratio of pixel.  
Claim 13 is ejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Matsui et al.; further in view of Kwon et al. (US 2005/0219436).
Regarding claim 12, Ryu et al. as modified by Matsui et al. teaches the limitations as shown in the rejection of claim 11 above.  However, Ryu et al. as modified by Matsui et al. is silent regarding wherein a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the data lines on the first base takes up any one of a value between 30% and 40% of a total area of the data lines.  Kwon et al. (figure 1) teaches wherein a superposition area between the orthogonal projection of the shield electrodes on the first base and the orthogonal projection of the data lines on the first base takes up any one of a value between 30% and 40% of a total area of the data lines (figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Kwon et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.  Furthermore, the claimed range is merely an optimization of the range of voltages taught by the prior art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Matsui et al.; further in view of Chen et al. (US 2013/0153905).
Regarding claim 16, Ryu et al. as modified by Matsui et al. teaches the limitations as shown in the rejection of claim 15 above.  However, Ryu et al. as modified by Matsui et al. is silent regarding wherein the orthogonal projection of the shield electrodes on the first base does not overlap with an orthogonal projection of the pixel electrodes on the first base.  Chen et al. (figure 1) teaches wherein the orthogonal projection of the shield electrodes on the first base does not overlap with an orthogonal projection of the pixel electrodes on the first base (307a-307d, 302a-302d, and 300a-300d).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shield electrodes as taught by Kwon et al. in order to reduce the aperture rate and yield rate, thereby increasing manufacturing cost.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871